DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Allowable Subject Matter
Claims 1-6, 8, 10-18, 21 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art cited of record does not anticipate individually or teach in combination the following limitations:


	A surface light emitting module for an LED light source, comprising: a back plate, a light guide plate, and an optical film which are disposed sequentially from back to front, an LED light source and a PCB (printed circuit board) disposed on a side of the light guide plate, and a plurality of concave or convex microstructures disposed at intervals on the light guide plate, wherein the plurality of concave or convex microstructures disposed at intervals are in a form of any one of a rectangular lattice distribution, a hexagonal lattice distribution, and a circular distribution, and wherein an aluminum-plated textured layer is plated on the back plate, or a material without high reflectivity is plated on the back plate.

	A method of assembling  a surface light emitting module for an LED light source comprising a back plate, a light guide plate, and an optical film which are disposed sequentially from back to front; an LED light source and a PCB (printed circuit board) disposed .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382. The examiner can normally be reached Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANABEL TON/Primary Examiner, Art Unit 2875